DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2022 was filed after the mailing date of the Notice of Allowance on 06/03/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Foreign reference EP 0380852 has been considered. 
Examiner notes that the reference filed does not read on the allowed claims. As such, the nature of the Notice of Allowance dated 06/03/2022 remains unchanged. 

Allowable Subject Matter
Claims 2-16, 18-25 and 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims are allowed for the same reasons stated in the Notice of Allowability dated 06/03/2022. The newly submitted IDS does not change the nature of the allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN C BARRERA/
Examiner, Art Unit 3752
/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752